Citation Nr: 1729941	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).

2.  Entitlement to a disability rating higher than 60 percent for chronic fatigue syndrome.

3.  Entitlement to a disability rating higher than 20 percent for low back pain with mild disc bulge L4-L5.

4.  Entitlement to a disability rating higher than 10 percent for residuals of injury to cervical spine.

5.  Entitlement to a disability rating higher than 10 percent for chest pains as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to February 1988 and from May 1989 to October 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The May 2010 rating decision on appeal adjudicated the issue of entitlement to TDIU.  In the December 2016 supplemental statement of the claim, the RO readjudicated the ratings for chronic fatigue syndrome, low back pain, residuals of injury to the cervical spine and chest pains considering them as part of the Veteran's claim for entitlement to TDIU.  All the issues were thereafter certified to the Board in January 2017.  

In March 2017, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2017 Board hearing, the Veteran reported that his service connected disabilities caused him to lose his last job in October 2016 driving a bus as he could not function as well as he was required to.  Moreover, while the Veteran testified that he was working on finishing his college degree, it remains unclear if he currently continues to attend college.

The Veteran was afforded VA examinations in June 2016 for posttraumatic stress disorder (PTSD) and in November 2016 for his chronic fatigue syndrome, low back pain, chest pain, and residuals of injury to the cervical spine; however, the Board finds that another examination regarding the claim for TDIU is necessary in this case.  The examinations state that his disabilities each affect his ability to function, but do not provide a clear picture as to whether the Veteran's service-connected disabilities result in unemployability in the aggregate.  Therefore, another examination is necessary in this case.  See 38 C.F.R. § 3.159 (c)(4).  

Regardng the Veteran's disability of the cervical spine, the November 2016 VA examination report states that the Veteran had extreme pain that radiated to the back and chest, his neck pain was sharp and hurt constantly, and he would drop things as it was hard to control his movement.  The examiner then indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  No explanation was provided as to the Veteran's complaints of radiating pain.  During the March 2017 Board hearing, the Veteran reported having pain that radiates to his right arm.  As the examiner's finding is inconsistent with the Veteran's reports of radiating pain and it is unclear whether the Veteran has radiculopathy of the right upper extremity, another examination is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As the development for the claim for TDIU could have an impact on the outcome of the issues of a higher ratings for chronic fatigue syndrome, low back pain, and chest pain as the examiner may assess the severity of those disabilities to determine their impact on the Veteran's ability to work, those issues is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the claims for higher ratings for chronic fatigue syndrome, low back pain, and chest pain should be remanded as well.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected cervical spine disability and determine whether his service-connected disabilities render him unemployable.  The entire claim file must be reviewed by the examiner and the report should state the review was conducted.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, including an EMG if found necessary.  

The examiner must also identify all currently present manifestations of the Veteran's cervical spine disability.  Both neurological and orthopedic manifestations must be recorded.  The examiner is to specifically address the Veteran's reports of radiating pain and the presence and severity of any neurological abnormalities of the right and left upper extremities associated with the Veteran's service-connected cervical spine disability must be determined.  The examiner is to identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's right and left lower extremities, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected by nerve root compression.  

The examiner must also opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities of chronic fatigue syndrome, posttraumatic stress disorder, low back pain, right lower extremity radiculopathy, chest pain, and residuals of injury to the cervical spine, either individually or in the aggregate, renders him unable to secure or follow a substantially gainful occupation.  The examiner must also ask the Veteran if he is currently enrolled in college courses or any other educational program, or has been recently.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




